DETAILED ACTION

Status of Claims

Claims 1-20 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 12/7/20. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
 	

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 


Issue #1

Applicant:  Applicant respectfully turns to the Office Action's analysis under Step 2A Prong Two. The Office Action asserts: The point being that a substantially high volume may (or may not) lead to extreme computation expense, but is this the scenario currently presented in the claim? What is the value necessary to significantly reduce the computational processing necessary and 8Application No. 16/106,632how is it accomplished beyond mere indexing? In Intellectual Ventures I LLC v. Erie Indemnity Co. data is retrieved from a database using an index of XML tags and metafiles which was deemed ineligible. The argument is unpersuasive. (Office Action, p. 8.) Applicant respectfully disagrees with the Office Action's characterization. Applicant respectfully asserts that the advantages described are present in any volume of analysis, and the paragraphs cited in the previous Amendment reflect simply examples of the extreme computation expense that can occur with the large volumes of transactional data that are routinely processed. 
Moreover, Applicant respectfully disagrees with the Office Action's characterization that the claims involve "mere indexing." Claim 1 does not recite mere "indexing" or data "retrieved from a database using an index of XML tags and metafiles," as is apparently asserted as analogous in the Office Action, but rather, a very particular enriching of real-time data with static data. In particular, claim 1 integrates any incidentally recited abstract idea into a practical application based on the improvement over conventional transaction analysis techniques, in part by the claimed enriching…A claim can integrate an abstract idea into a practical the specification describes additional advantages of the claimed invention, including decreased computation time. For example, by identifying and summarizing the data from the child records into parent records (i.e., enriching the records and mapping fraud indicators onto them to form parent records) the search can be conducted much more quickly and easily, resulting in rapid and efficient detection of anomalous transactions. (Application as Published, para. [0041].) In another example, the specification discloses: By separating transactions first by card number, then into summary and detailed parent and child records, querying of card usage can be conducted within seconds that would take hours, days, or even weeks using conventional monitoring systems. (Application as Published, para. [0023].) 

Examiner:  The specification speaks to a use case with regard to “extreme” computation expense and decreased computation time.  Extreme expense would only result with large volumes of transactional data, the current claim may allow for small volumes of transactions which wouldn’t result in the alleged practical application.  The reduction of computation time corresponding to para 0023 & 0041 of the spec allows for faster querying, however the data is being “enriched” through a filtering mechanism.  Filtering data for faster processing is not enough to integrate into a practical application.  While filtering internet content was deemed 


Applicant’s arguments with respect to 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed regarding 103 have been fully considered but they are not persuasive. 

Issue #1

Applicant:  Claim 1 requires, in combination with the other limitations of the claim, "enriching the first set of data by modifying at least one first entry of the first set of data to include the one or more fields indicative of anomalous transactions of a second entry of the second set of data having a second key field value corresponding to the first key field value of the at least one first entry to form enriched data" (emphasis added). The Office Action concedes that neither Weissman merely discloses a join operation in which a third table is created. For example, referring to the discussion of FIG. 7, which is copied below, "[j]oin module 720 Application No. 16/106,632may create and populate a join data structure 758 with the retrieved value. The resulting join data structure 758 includes all relevant data without having to rely on (e.g., point to) any other data structures in data store 750." (Weissman, para. [0054], emphasis added.)… Plainly, Weissman fails to disclose a modification of "at least one first entry of the first set of data," as in, for example, child data structure 752, first level parent data structure 754, or second level parent data structure 756. Instead a new join data structure 756 is created. Therefore, the proposed combination of Lacoss-Arnold, Sahu, and Weissman fails to disclose the require enriching.

Examiner:   The amended limitation “enriching the first set of data by modifying a data structure at least one first entry of the first set of data to include the one or more fields indicative of anomalous transactions of a second entry of the second set of data having a second key field value corresponding to the first key field value of the at least one first entry to form enriched data” is taught in at least Weissman [0023, 0045 & 0061].  While [0054] of Weissman is the focal point of the applicant, at least [0061] refers to pointers within the join table.  Furthermore, the join operation in Weissman may combine two different “tables or other data structures”.  The resulting third table created enriches the first set of data because it is a data structure modification of at least one first entry of a first table to now add a field from a second table to a first table with a matching field value in the first table. The modifying step is adding a field from a second table to a first table with a matching field value in the first table.  The creation of the third table .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

Claim 11:

“a transaction processing module configured to separate”
“an ingestion module configured to translate”
“an enrichment module configured to enrich”
“a mapping module configured to map”


Similarly, the “ingestion module” and “mapping module” are mentioned in Claims 12 & 15.

It appears from the specification that the corresponding structure associated with the modules are structurally correlated as being a programmable computing device.  Specification: “In one embodiment, the system 100 and/or its components or subsystems can include computing devices, microprocessors, modules and other computer or computing devices, which can be any programmable device that accepts digital data as input, is configured to process the input according to instructions or algorithms, and provides results as outputs. In one embodiment, computing and other such devices discussed herein can be, comprise, contain, or be15 coupled to include various modules or engines, each of which is constructed, programmed, configured, or otherwise adapted to autonomously carry out a function or set of functions. The term "engine" as used herein is defined a as a real-world device, component, or arrangement of components implemented using hardware, such as by an application-specific integrated circuit (ASIC) or field-10 programmable gate array (FPGA), for example, or as a combination of hardware and software, such as by a microprocessor system and a set of program instructions that adapt the engine to implement the particular functionality, which (while being executed) transform the microprocessor system into15 a special-purpose device.

 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11.  Claim 1 recites the limitations of: 


receiving a first set of data from a source of real-time financial data separating the first set of data into a plurality of first entries and a plurality of child entries, each first entry having a first key field;  linking each of the first entries to at least one corresponding child entry;  5translating the first set of data into mainframe-formatted data for ingestion in a search database; receiving a second set of data from a source of static financial data, the second set of data for ingestion in the search database;  10enriching the first set of data by modifying a data structure of at least one first entry of the first set of data to include the one or more fields indicative of anomalous transactions of a second entry of the second set of data having a second key field value corresponding to the first key field value of the at least one first entry to form enriched data; mapping indicators of anomalous transactions onto the enriched data; and outputting the indicators of anomalous transactions for ingestion in the search database.


which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice), or a Mental process (concept performed in the human mind) of analysis of transaction data.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

“Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).) 

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The database in Claim 1 is just using generic computer components, as are the modules referenced in at least Claim 11.  Examiner Note:  The modules of Claim 11 appear to be computing devices per the specification, and it will be assumed that such structure is similarly being used in Claim 1, however it should be actively recited as such.  The specification states “In one embodiment, the system 100 and/or its components or subsystems can include  computing devices, microprocessors, modules and other computer or computing devices, which can be any programmable device that accepts digital data as input, is configured to process the input according to instructions or algorithms, and provides results as outputs”.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 & 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1 & 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoss-Arnold (US 20170083985) in view of Sahu (US 9256761), and further in view of Eadon (US 7870174), and further in view of Weissman (US 20140337064).

Claim 1. 


Lacoss-Arnold teaches the following limitations:


receiving a first set of data from a source of real-time financial data; 

(Lacoss-Arnold – [0036] the location detector 120 is…performing method 300 in real time, or near real time. [0037] the location detector 120 accesses transaction data for a purchase transaction, at 302, made by consumer 112 at POS terminal 114a associated
with merchant 102. The transaction data, in this embodiment, is accessed in near real time, as the purchase transaction is taking place at the merchant 102. The location
detector 120 receives (broadly, accesses) the transaction data 304, as it passes through the payment network 106, in route to the issuer 108 seeking authorization of the transaction (or potentially, upon authorization from the issuer 108). [0041] With continued reference to FIG. 3, if the purchase transaction by the consumer 112 is not excluded, a terminal key number is compiled by the location detector 120 for the transaction, at 308. The terminal key number is used, by the location detector 120, to identify (or associate) purchase transactions to a particular merchant terminal. In the method 300, the terminal key number is at least based on the terminal ID included in the transaction data for the transaction.)

Examiner Note:  Specification [p 16 ln 10-11] states that “the first set of data is from a source of real-time financial data, such as point of sale transaction data”.  The Examiner is interpreting the first dataset as real-time transaction data from a consumer purchase at a POS terminal, particular to actual location data of the POS terminal.



receiving a second set of data from a source of static financial data, the second set of data including

(Lacoss-Arnold – [0011] In processing the transactions, location data for the merchants, and in particular, for POS terminals associated with the merchants may be missing or inaccurate. For example, location data, upon which the POS terminals are configured, may be generic corporate addresses that are different than actual locations of the transactions. The systems and methods herein capture locations of transactions from other sources, such as, for example, smartphones or other portable computing devices associated with the consumers, and correlate the locations of the other sources to the corresponding transactions. The locations indicated by these other sources are then combined to provide scores indicative of confidences that the POS terminals used at the transactions (e.g., as identified by terminal IDs for the POS terminals, etc.) are located at one or more particular locations. [0016] the POS terminals 114a-c, are generally static or immobile in the system 100; [0041] With continued reference to FIG. 3, if the purchase transaction by the consumer 112 is not excluded, a terminal key number is compiled by the location detector 120 for the transaction, at 308. The terminal key number is used, by the location detector 120, to identify (or associate) purchase transactions to a particular merchant terminal. In the method 300, the terminal key number is at least based on the terminal ID included in the transaction data for the transaction. [0047] the location detector 120 optionally identifies a location of the POS terminal 114a, at 316. This location may be used as a baseline location in connection with scoring other locations of the POS terminal 114a, or it may be used as a basis for comparison to a predefined or predetermined baseline location for the POS terminal 114a. [0074] once merchant terminals are baselined, individual transactions can then be scored by the location detector 120 as whether they are likely "at" the terminals or not. Such scores can be degrees of confidence that the consumers' portable communication devices are present, degrees of confidence that the devices are not present, etc. In various aspects, the scores may also include measures of fraud likelihood at geographic locations for fixed location terminals. Further, the location detector may learn changes over time for terminal locations and re-baseline the terminals as appropriate or needed (e.g., for moved terminals, etc.).)


Examiner Note:  Specification [p 16 ln 11-12] states that “The second set of data is a static financial data source, such as a database of past transactions”.  The Examiner is interpreting the second set of data as static data pertaining to baseline transaction data, particular to expected location data of the POS terminal. 



mapping indicators of anomalous transactions onto the [enriched] data; and 

(Lacoss-Arnold - [0040] the transaction data may further indicate if a transaction should be filtered or excluded; [0061] Initially, or once the trends, per POS terminal, are established, the location detector 120 may assign the score at 318 in the method 300, as multiple different components. For example, the score may include a location confidence score, which is a confidence that the identified location is the location of a terminal associated with the terminal ID. This location confidence score may be primarily, in some examples, based on the deviation of the locations, identified to the POS terminal. The score may also be assigned with a mobility score, which is indicative of a degree of mobility of the terminal associated with the terminal ID. For example, as illustrated in the above examples, a fixed terminal may be assigned a high mobility score, while a mobile region specific POS terminal or mobile POS terminal may be risk score, which is indicative of a risk associated with the POS terminal, based, at least in part, on prior fraud reporting at the POS terminal and/or in the vicinity of the POS terminal. [0062] the trends in scores may also be used, by the location detector 120, to determine…whether a change in the location should be investigated (e.g., has a fixed POS terminal moved, etc.), or whether the new location is indicative of potential fraud… After a period of time (to ensure that the location at cluster 406 is not a temporary location, for example, where the location at cluster 406 is closed for renovation, etc.), the location detector 120 may stop accepting the older location as a high confidence, and the transactions associated with the older location may then be entirely aged off. [0064] Initially, the issuer 108 may decline a transaction if the consumer 112 is not likely at the particular location of the POS terminal 114a as determined by the score. With the terminal location indicated by the method 300, with a score representing confidence in that location, the issuer 108 may set a minimum threshold for the score and/or a maximum distance of the consumer 112 (and in particular, the consumer's computing device 200) from the terminal location. For example, if the score is based on a range of 0-100, the issuer 108 may, for example, require the consumer's computing device 200 to be within 50 meters of the determined location, when the score is within the range 80-100. Further, with reference to FIG. 4, a single transaction "F" is separate from, or outlying from, all other transactions "F." Accordingly, the issuer 108, based on the location (and potentially additional information) may decline the transaction, or otherwise flag the transaction as potentially fraudulent, or further still, apply one or more different rules to the particular outlying transaction (e.g., a different threshold amount to approve/decline (e.g., decline over $50.00, etc.), etc.). [0070] The determined location of the POS terminal 114a may further be used to augment other rules. For example, if the consumer's computing device 200 is at a location within 20 meters (or other deviation) of the identified terminal location, the issuer 108 may approve a transaction that it may have otherwise declined (i.e., a risky transaction, etc.) (e.g., if the confidence score of the terminal 114a being at the identified terminal location satisfies one or more threshold, etc.). Additionally, or alternatively, the issuer 108 may further use the determined terminal location, in combination with historical fraud modeling for a geographic region, to accept or decline transactions. For example, the location detector 120 may model chargebacks for various issues or concerns, such as clone card issues, and map those to geolocation regions (and also taking into account crime statistics for the regions))

Examiner Note: Per broadest reasonable interpretation, anomalous transactions can be identified via scores and filtered accordingly and deviate from expected or baseline transaction data.  The Examiner is interpreting the indicators as the scoring categories which indicate anomalous transactions.  The spec [p 17 ln 19-21] says “By identifying and summarizing the data from the child records into parent records (i.e.,20 enriching the records and mapping fraud indicators onto them to form parent records) the search 17 Attorney Docket No. 4861.104US02Patent Ref. 3125US02Patent ID No. 81349391anomalous transactions”. 

outputting the indicators of anomalous transactions for ingestion in the search database.  

(Lacoss-Arnold - [0040] the transaction data may further indicate if a transaction should be filtered or excluded; [0066] when the location detector 120 determines that a location of the consumer's computing device 200 and a location of the POS terminal 114a are both known within a predefined time ( e.g., within one minute, three minutes, etc.), but the locations wildly diverge, and that a payment card is present (via transaction data), the issuer 108 may decline the transaction. [0069] With that said, it is contemplated that several rules, relating to processing transactions, as described in the above examples, may be included in an application for the consumer 112, where the consumer 112 can set or modify his/her own controls for processing transactions (e.g., decline (or alert) when the consumer's mobile location does not match the merchant's POS terminal location or the merchant's location, etc.). [0070] the issuer may approve a transaction that it may have otherwise declined (i.e. a risky transaction etc. (e.g. if the confidence score of the terminal being at the identified terminal location satisfies one or more threshold) Additionally, or alternatively, the issuer may further use the determined terminal location, in combination with historical fraud modeling for a geographic region, to accept or decline transactions. [0071] the payment network 106 The location may be disseminate along with the name of the merchant 102 and/or merchant category code(s) (MCC) for the merchant 102, thereby permitting the consumer to search based on merchant name and/or category. [0074] the location detector 120 may learn locations of terminals, as consumers transact at them, such that appropriate statistical inferences can be made (e.g., via various rules, via artificial intelligence, etc.)… the scores may also include measures of fraud likelihood at geographic locations for fixed location terminals. Further, the location detector may learn changes over time for terminal locations and re-baseline the terminals as appropriate or needed (e.g., for moved terminals, etc.)


Examiner Note: The anomalous transactions can be filtered and the location detector can ingest its learnings regarding anomalous transactions using AI. Spec [p17 ln 18-19 to p18 ln 1-2] “When a chargeback or other confirmation of gift card misuse occurs, that information can be used to update a machine learning algorithm and improve upon the misuse detection systems 16described herein. Those indicators can be routinely updated and output back into the search database, to better detect anomalous transactions in 

Lacoss-Arnold does not explicitly teach the following limitations, however Sahu teaches:


each first entry having a first key field;

(Sahu – [col 93 ln 46-61] Each of the tables may include a plurality of entries (also known as rows or records) and each entry can have a plurality of values respectively corresponding to a plurality of fields or attribute names. Each field may be implemented as one or more database columns. Each column may be used to store a single value or a collection of values such as a list, a set, or a map (e.g., comprising key-value pairs)…Each entry (also referred to as record or row) of the collections table 3202 can represent a collection for a particular user, which may be an original collection or a link to a followed or shared collection. Each entry of the collections table 3202 can include a user id field 3206(a), a local collection id field 3206(b), and a data/link field 3206(c). 

a plurality of second entries and one or more fields indicative of [anomalous transactions], each second entry having a second key field corresponding to the first key field;

(Sahu – [col 4 ln 5-21] The system can comprise one or more storage nodes configured to store a database that comprises a first table and a second table. The first table can be configured to store a first plurality of entries corresponding to a plurality of user-generated collections, each of the first plurality of entries including a user identifier that uniquely identifies a respective user of the system, a local collection identifier that uniquely identifies a respective collection from collections associated with the respective user, and a role indicator that indicates whether the respective collection is owned by the respective user or followed by the respective user. The second table can be configured to store a second plurality of entries corresponding to the plurality of user-generated collections, each of the second plurality of entries including a global collection identifier that uniquely identifies a respective collection from the plurality of collections associated with the plurality of users [col 19 ln 47-49] one or more relational or object-oriented databases, or flat files on one or more computers or networked storage devices, may store the information. [col 93 ln 46-61] Each of the tables may include a plurality of entries (also known as rows or records) and each entry can have a plurality of values respectively corresponding to a plurality of fields or attribute names. Each field may be implemented as one or more database columns. Each column may be used to store a single value or a collection of values such as a list, a set, or a map (e.g., comprising key-value pairs)…Each entry (also referred to as record or row) of the collections table 3202 can represent a collection for a particular user, which may be an original collection or a link to a followed or shared collection. Each entry of the 


translating the first set of data into mainframe-formatted data for ingestion in a search database;  translating the second set of data into mainframe-formatted data for ingestion in the search database;  



(Sahu – [col 19 ln 3-10] The application services system 241 and the data management system 266 each may be or include a server system 242 and a server system 267, respectively, that include one or more servers. In various embodiments, the server systems 242, 267 may include one or more computers, specialized server computers (including, by way of example, PC (personal  computer) servers, UNIX® servers, mid-range servers, mainframe computers [col 26 ln 16-35] The data acquisition layer 225 may receive data from components 229. In various embodiments, the components 229 may correspond to any one or combination of data sources disclosed herein and/or the like, with aggregation being facilitated in some embodiments with any one or combination of interfaces 205, 207, 111, 114 and/or client devices 205, 207. In some embodiments, the components 229 may include complimentary layers to facilitate data transmission, such as a transmission layer, generation layer, and/or a receiving layer to communicate and/or receive data via the data acquisition layer 225. In various embodiments, the input from the components 229 may correspond to any one or combination of raw data, unstructured data, structured data, information, and/or content which may include media content, text, documents, files, instructions, code, The data can then be transformed, translated, or otherwise adjusted by the engine 231. For example, acquired data may be converted from a first format to a second format using one or more conversion rules, which may be user-defined, heuristic, and/or machine-learned. [Col 28 ln 19-20] A feed engine 239 may be configured to process received 20 input 238 from the aggregation/transformation engine 231. [Col 28 Ln 50-52] the master data management system 265 may manages provider content and feeds into search indexes and the publishing system. [col 89 ln 60-64] the data storage system 3102 may be implemented as part of the interaction infrastructure 102 discussed in FIG. 102. One or more data users 3102 can communicate with a data storage system 3102. [col 91 ln 42-44] Examples of document-oriented data stores include Elasticsearch provided by Elasticsearch BV… The Elasticsearch data store, with efficient search capabilities, may be used to store searchable documents and/or data. For example, data stored in the Elasticsearch may include collection and/or business information that will be search by collection-specific and/or business-specific attributes such as geographical location, type or category, name, keywords, description, and the like.) 


Examiner Note: The label applied to the data, whether mainframe-formatted or excel-formatted, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as searchable data, would have been a prima facie substitution of labels. The claimed result would have been the same. MPEP 2144.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Lacoss-Arnold with Sahu in order to streamline business information searching, obtaining, managing, and sharing and to provider greater availability and quality of tailored service offerings to consumers [Sahu – col 1 ln 29-32].


Lacoss-Arnold does not explicitly teach the following limitations, however Eadon teaches:

separating the first set of data into a plurality of first entries and a plurality of child entries, 

(Eadon - [col 2 ln 58-66] partitioning a child table at creation time based, at least in part, on the partitioning of a parent table. The child may be related to the parent by a 


linking each of the first entries to at least one corresponding child entry;

(Eadon - [col 5 ln 44-52] Example systems and methods also facilitate placing a row in a child table partition based on the parent table row. Placing a row in a child table partition may be performed after using the foreign key value of the child table row to determine a partition number of the parent table to which the referenced key belongs. The child table row may then be placed in the corresponding partition of the child table. Updates to parent table rows causing row movement may be automatically and atomically cascaded to child table rows.[col 6 ln 8-14] to create a reference partitioned table, a CREATE TABLE statement may be augmented with a PARTITION BY REFERENCE 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Lacoss-Arnold with Eadon in order to create reference partitioned tables between parent and child tables which are dependent on a referential constraint to allow large database tables and indexes to be decomposed into smaller, more manageable pieces [Eadon – col 1 ln 32-34 & col 2 ln 58-64].


Lacoss-Arnold does not explicitly teach the following limitations, however Weissman teaches:



enriching the first set of data by modifying a data structure of at least one [first] entry of the first set of data to include the one or more fields indicative of [anomalous transactions] of a second entry of the second set of data having a second key field value corresponding to the [first] key field value of the at least one [first] entry to form enriched data; 



Examiner Note:  The modifying step is adding a field from a second table to a first table with a matching field value in the first table.  The creation of the third table modifies the data structure of at least one entry to include other fields.  Instant specification 0043 “the real-time data is then modified to include fields that can be indicative of anomalous transactions, such as an average transaction amount, a typical shopping location, or a frequency of balance checks of a card. This enriched data from 408 is then stored in a search database 410”.




Claim 2. 

Lacoss-Arnold in combination with the references taught in Claim 1 teach those respective limitations.  Lacoss-Arnold further teaches:


wherein receiving the first set of data from the source of real-time financial data comprises receiving real-time transaction data from a plurality of sources in the retail environment.  

(Lacoss-Arnold – [abstract] Systems and methods are provided for use in locating one or
more merchant terminals based on transaction data associated with the terminals. [0011] Consumers enter into transactions with merchants to purchase products ( e.g., goods or services). In processing the transactions, location data for the merchants, and in real time, or near real time. [0037] the location detector 120 accesses transaction data for a purchase transaction, at 302, made by consumer 112 at POS terminal 114a associated with merchant 102. The transaction data, in this embodiment, is accessed in near real time, as the purchase transaction is taking place at the merchant 102.)


Claim 3. 

Lacoss-Arnold in combination with the references taught in Claim 1 teach those respective limitations.  Lacoss-Arnold further teaches:


wherein receiving the first set of data from a source of real-time financial data comprises receiving real-time transaction data from an online store.  

(Lacoss-Arnold – [0026] Transaction data is generated as part of the above interactions among the merchant 102 (and POS terminal 114a), the acquirer 104, the payment network 106, the issuer 108, and the consumer 112. Depending on the transaction, the transaction data may include, without limitation, the PAN for the consumer's payment account involved in the transaction, a payment amount, an identifier for the product involved in the transaction, a description of the product involved in the transaction, a merchant ID for the merchant 102, a terminal ID for the POS terminal 114a, an acquirer ID for the acquirer 104, a merchant category code (MCC) assigned to the merchant 102 (e.g., by the payment network 110, etc.), a transaction entry mode (e.g., swipe, Internet order, Apple Pay™, etc. [0036] the location detector 120 is described below as performing method 300 in real time, or near real time.)


Claim 8. 


Lacoss-Arnold in combination with the references taught in Claim 1 teach those respective limitations.  Lacoss-Arnold further teaches:


wherein the fields indicative of anomalous transactions include a transaction amount.  

(Lacoss-Arnold – [0025] When a payment account is used by the consumer 112 to purchase a product from the merchant 102, the merchant 102, the acquirer 104, the payment network 106, and the issuer 108 cooperate, in response to the consumer 112, to complete a payment account transaction (broadly, a purchase transaction) for the product using the consumer's payment account. As part of the purchase transaction, the consumer 112 initially provides information about the payment account (e.g., a payment account number (PAN), etc.) to the merchant 102 via a payment device…If the transaction is completed, the credit line or funds of the consumer 114, depending on the type of payment account, is then decreased by the amount of the purchase, and the charge is posted to the consumer's payment account. [0026] Transaction data is generated as part of the above interactions among the merchant 102 (and POS terminal 114a), the acquirer 104, the payment network 106, the issuer 108, and the consumer 112. Depending on the transaction, the transaction data may include, without limitation, the PAN for the consumer's payment account involved in the transaction, a payment amount, an identifier for the product involved in the transaction, a description of the product involved in the transaction, a merchant ID for the merchant 102, a terminal ID for the POS terminal 114a, an acquirer ID for the acquirer 104, a merchant category code (MCC) assigned to the merchant 102 (e.g., by the payment network 110,  transaction data may further indicate if a transaction should be filtered or excluded; [0061] the location detector 120 may assign the score at 318 in the method 300, as multiple different components. [0066] only approve the transaction to a lower amount than might otherwise be approved ( e.g., some issuers may then return the availability to transact at a higher amount when the payment card is processed at the POS terminal 114a which may or may not also be capped to a lower amount, etc.),)




Claim 10. 


Lacoss-Arnold in combination with the references taught in Claim 1 teach those respective limitations.  Lacoss-Arnold further teaches:


wherein outputting the indicators of anomalous transactions comprises displaying a list of anomalous transactions.  

(Lacoss-Arnold – [0021] computing device 200 also includes an output device...the output device may comprise a display device such that various interfaces (e.g. applications, webpages, etc.) may be displayed at computing device; [0040] Still other aspects of the transaction data may further indicate if a transaction should be filtered or excluded, [0066] In one example, when the location detector 120 determines that a location of the consumer's computing device 200 and a location of the POS terminal 114a are both known within a predefined time ( e.g., within one minute, three minutes, etc.), but the locations wildly diverge, and that a payment card is present (via transaction data), the issuer 108 may decline the transaction. [0069] With that said, it is contemplated that several rules, relating to processing transactions, as described in the above examples, may be included in an application for the consumer 112, where the consumer 112 can set or modify his/her own controls for processing transactions (e.g., decline (or alert) when the consumer's mobile location does not match the merchant's POS terminal location or the merchant's location, etc. [0070] with a score representing confidence in that location, the issuer 108 may set a minimum threshold for the score.)


Claim 11. 


Lacoss-Arnold teaches the following limitations:


a source of real-time financial data; a first set of data from the source of real-time financial data…the first set of data including


(Lacoss-Arnold – [0036] the location detector 120 is…performing method 300 in real time, or near real time. [0037] the location detector 120 accesses transaction data for a purchase transaction, at 302, made by consumer 112 at POS terminal 114a associated
with merchant 102. The transaction data, in this embodiment, is accessed in near real time, as the purchase transaction is taking place at the merchant 102. The location
detector 120 receives (broadly, accesses) the transaction data 304, as it passes through the payment network 106, in route to the issuer 108 seeking authorization of the transaction (or potentially, upon authorization from the issuer 108). [0041] With continued reference to FIG. 3, if the purchase transaction by the consumer 112 is not excluded, a terminal key number is compiled by the location detector 120 for the transaction, at 308. The terminal key number is used, by the location detector 120, to identify (or associate) purchase transactions to a particular merchant terminal. In the method 300, the terminal key number is at least based on the terminal ID included in the transaction data for the transaction.)

Examiner Note:  Specification [p 16 ln 10-11] states that “the first set of data is from a source of real-time financial data, such as point of sale transaction data”.  The Examiner is interpreting the first dataset as real-time transaction data from a consumer purchase at a POS terminal, particular to actual location data of the POS terminal.


a source of static financial data;  a second set of data from the source of static financial data…the second set of data including


(Lacoss-Arnold – [0011] In processing the transactions, location data for the merchants, and in particular, for POS terminals associated with the merchants may be missing or inaccurate. For example, location data, upon which the POS terminals are configured, may be generic corporate addresses that are different than actual locations of the transactions. The systems and methods herein capture locations of transactions from other sources, such as, for example, smartphones or other portable computing devices associated with the consumers, and correlate the locations of the other sources to the corresponding transactions. The locations indicated by these other sources are then combined to provide scores indicative of confidences that the POS terminals used at the transactions (e.g., as identified by terminal IDs for the POS terminals, etc.) are located at one or more particular locations. [0016] the POS terminals 114a-c, are generally static or terminal key number is compiled by the location detector 120 for the transaction, at 308. The terminal key number is used, by the location detector 120, to identify (or associate) purchase transactions to a particular merchant terminal. In the method 300, the terminal key number is at least based on the terminal ID included in the transaction data for the transaction. [0047] the location detector 120 optionally identifies a location of the POS terminal 114a, at 316. This location may be used as a baseline location in connection with scoring other locations of the POS terminal 114a, or it may be used as a basis for comparison to a predefined or predetermined baseline location for the POS terminal 114a. [0074] once merchant terminals are baselined, individual transactions can then be scored by the location detector 120 as whether they are likely "at" the terminals or not. Such scores can be degrees of confidence that the consumers' portable communication devices are present, degrees of confidence that the devices are not present, etc. In various aspects, the scores may also include measures of fraud likelihood at geographic locations for fixed location terminals. Further, the location detector may learn changes over time for terminal locations and re-baseline the terminals as appropriate or needed (e.g., for moved terminals, etc.).)


Examiner Note:  Specification [p 16 ln 11-12] states that “The second set of data is a static financial data source, such as a database of past transactions”.  The Examiner is static data pertaining to baseline transaction data, particular to expected location data of the POS terminal. 


a transaction processing module configured to 

(Lacoss-Arnold – [0027] the payment network 106 includes, in the memory 204 of the computing device 200, a compilation of merchants (including merchant 102), POS terminals (including POS terminals 114a-c), and acquirers (including acquirer 104) involved in the various transactions processed by the payment network 106.)


a mapping module configured to map indicators of anomalous transactions onto the [enriched] data; and 

(Lacoss-Arnold - [0040] the transaction data may further indicate if a transaction should be filtered or excluded; [0061] Initially, or once the trends, per POS terminal, are established, the location detector 120 may assign the score at 318 in the method 300, as multiple different components. For example, the score may include a location confidence score, which is a confidence that the identified location is the location of a terminal associated with the terminal ID. This location confidence score may be primarily, in some examples, based on the deviation of the locations, identified to the risk score, which is indicative of a risk associated with the POS terminal, based, at least in part, on prior fraud reporting at the POS terminal and/or in the vicinity of the POS terminal. [0062] the trends in scores may also be used, by the location detector 120, to determine…whether a change in the location should be investigated (e.g., has a fixed POS terminal moved, etc.), or whether the new location is indicative of potential fraud… After a period of time (to ensure that the location at cluster 406 is not a temporary location, for example, where the location at cluster 406 is closed for renovation, etc.), the location detector 120 may stop accepting the older location as a high confidence, and the transactions associated with the older location may then be entirely aged off. [0064] Initially, the issuer 108 may decline a transaction if the consumer 112 is not likely at the particular location of the POS terminal 114a as determined by the score. With the terminal location indicated by the method 300, with a score representing confidence in that location, the issuer 108 may set a minimum threshold for the score and/or a maximum distance of the consumer 112 (and in particular, the consumer's computing device 200) from the terminal location. For example, if the score is based on a range of 0-100, the issuer 108 may, for example, require the consumer's computing device 200 to be within 50 meters of the determined otherwise flag the transaction as potentially fraudulent, or further still, apply one or more different rules to the particular outlying transaction (e.g., a different threshold amount to approve/decline (e.g., decline over $50.00, etc.), etc.). [0070] The determined location of the POS terminal 114a may further be used to augment other rules. For example, if the consumer's computing device 200 is at a location within 20 meters (or other deviation) of the identified terminal location, the issuer 108 may approve a transaction that it may have otherwise declined (i.e., a risky transaction, etc.) (e.g., if the confidence score of the terminal 114a being at the identified terminal location satisfies one or more threshold, etc.). Additionally, or alternatively, the issuer 108 may further use the determined terminal location, in combination with historical fraud modeling for a geographic region, to accept or decline transactions. For example, the location detector 120 may model chargebacks for various issues or concerns, such as clone card issues, and map those to geolocation regions (and also taking into account crime statistics for the regions))

Examiner Note: Per broadest reasonable interpretation, anomalous transactions can be identified via scores and filtered accordingly and deviate from expected or baseline transaction data.  The Examiner is interpreting the indicators as the scoring categories enriching the records and mapping fraud indicators onto them to form parent records) the search can be conducted much more quickly and easily, resulting in rapid and efficient detection of17 Attorney Docket No. 4861.104US02Patent Ref. 3125US02Patent ID No. 81349391anomalous transactions”. 


a display configured to output the indicators from the mapping module. 

(Lacoss-Arnold - [0021] computing device 200 also includes an output device...the output device may comprise a display device such that various interfaces (e.g. applications, webpages, etc.) may be displayed at computing device; [0040] the transaction data may further indicate if a transaction should be filtered or excluded; [0066] when the location detector 120 determines that a location of the consumer's computing device 200 and a location of the POS terminal 114a are both known within a predefined time ( e.g., within one minute, three minutes, etc.), but the locations wildly diverge, and that a payment card is present (via transaction data), the issuer 108 may decline the transaction. [0069] With that said, it is contemplated that several rules, relating to processing transactions, as described in the above examples, may be included in an application for the consumer 112, where the consumer 112 can set or modify his/her own controls for processing transactions (e.g., decline (or alert) when the consumer's mobile location does not match the merchant's POS terminal location or the The location may be disseminate along with the name of the merchant 102 and/or merchant category code(s) (MCC) for the merchant 102, thereby permitting the consumer to search based on merchant name and/or category. [0074] the location detector 120 may learn locations of terminals, as consumers transact at them, such that appropriate statistical inferences can be made (e.g., via various rules, via artificial intelligence, etc.)… the scores may also include measures of fraud likelihood at geographic locations for fixed location terminals. Further, the location detector may learn changes over time for terminal locations and re-baseline the terminals as appropriate or needed (e.g., for moved terminals, etc.)


Examiner Note: The anomalous transactions can be filtered and the location detector can ingest its learnings regarding anomalous transactions using AI. Spec [p17 ln 18-19 to p18 ln 1-2] “When a chargeback or other confirmation of gift card misuse occurs, that information can be used to update a machine learning algorithm and improve upon the misuse detection systems 16described herein. Those indicators can be routinely updated and output back into the search database, to better detect anomalous transactions in streaming data in the future”, and [p 21 ln 11-12] “At block 416, transaction data that has been flagged as anomalous at mapping block 414 is output.


Lacoss-Arnold does not explicitly teach the following limitations, however Sahu teaches:

each first entry having a first key field;

(Sahu – [col 93 ln 46-61] Each of the tables may include a plurality of entries ( also known as rows or records) and each entry can have a plurality of values respectively corresponding to a plurality of fields or attribute names. Each field may be implemented as one or more database columns. Each column may be used to store a single value or a collection of values such as a list, a set, or a map (e.g., comprising key-value pairs)…Each entry (also referred to as record or row) of the collections table 3202 can represent a collection for a particular user, which may be an original collection or a link to a 

a plurality of second entries and one or more fields indicative of [anomalous transactions], each second entry having a second key field corresponding to the first key field;

(Sahu – [col 4 ln 5-21] The system can comprise one or more storage nodes configured to store a database that comprises a first table and a second table. The first table can be configured to store a first plurality of entries corresponding to a plurality of user-generated collections, each of the first plurality of entries including a user identifier that uniquely identifies a respective user of the system, a local collection identifier that uniquely identifies a respective collection from collections associated with the respective user, and a role indicator that indicates whether the respective collection is owned by the respective user or followed by the respective user. The second table can be configured to store a second plurality of entries corresponding to the plurality of user-generated collections, each of the second plurality of entries including a global collection identifier that uniquely identifies a respective collection from the plurality of collections associated with the plurality of users [col 19 ln 47-49] one or more relational or object-oriented databases, or flat files on one or more computers or networked storage devices, may store the information. [col 93 ln 46-61] Each of the tables may include a plurality of entries (also known as rows or records) and each entry can have a plurality of values respectively corresponding to a plurality of fields or attribute names. Each field may be implemented as one or more database columns. Each column may be used to store a single value or a collection of values such as a list, a set, or a map (e.g., comprising key-value pairs)…Each entry (also referred to as record or row) of the collections table 3202 can represent a collection for a particular user, which may be an original collection or a link to a followed or shared collection. Each entry of the collections table 3202 can include a user id field 3206(a), a local collection id field 3206(b), and a data/link field 3206(c).  [col 95 ln 11-26] The primary key of the collections table 3202 can include the user id field 3206(a) and the secondary key can include the local collection id field 3206 (b ). On the other hand, the collections by id table 3204 can be used to facilitate fast retrieval and/or update of collection information given a global collection id such as when a user searches for public or featured collections. The primary key of the collections by id table 3204 can include the global collection id field 3208(a). [col 104 ln 24-32 & 66-67 to col 105 ln 1-8] The retrieved first entry can include a role indicator that indicates the collection type. For instance, the role indicator may indicate whether the entry corresponds to an owned collection (e.g., when the role indicator is 'o' or any other suitable value) or a followed collection ( e.g., when the role indicator is 'f' or any other suitable value). Additionally, the role indicator may also be used to indicate whether the entry corresponds to a shared collection (e.g., when the role indicators 's' or any other suitable value)… if it is determined that the collection represented by the first entry is not an owned collection (e.g., when the role indicator not 'o'), then it means that the first entry corresponds to a 


an ingestion module configured to translate [the first set of data] into mainframe-formatted data for ingestion in a search database; an ingestion module configured to translate [a second set of data from the source of static financial data] into mainframe-formatted data for ingestion in the search database; 

(Sahu – [col 19 ln 3-10] The application services system 241 and the data management system 266 each may be or include a server system 242 and a server system 267, respectively, that include one or more servers. In various embodiments, the server systems 242, 267 may include one or more computers, specialized server computers (including, by way of example, PC (personal  computer) servers, UNIX® servers, mid-range servers, mainframe computers [col 26 ln 16-35] The data acquisition layer 225 may receive data from components 229. In various embodiments, the components 229 may correspond to any one or combination of data sources disclosed herein and/or the like, with aggregation being facilitated in some embodiments with any one or combination of interfaces 205, 207, 111, 114 and/or client devices 205, 207. In some embodiments, the components 229 may include complimentary layers to facilitate data transmission, such as a transmission layer, generation layer, and/or a receiving layer to The data can then be transformed, translated, or otherwise adjusted by the engine 231. For example, acquired data may be converted from a first format to a second format using one or more conversion rules, which may be user-defined, heuristic, and/or machine-learned. [Col 28 ln 19-20] A feed engine 239 may be configured to process received 20 input 238 from the aggregation/transformation engine 231. [Col 28 Ln 50-52] the master data management system 265 may manages provider content and feeds into search indexes and the publishing system. [col 89 ln 60-64] the data storage system 3102 may be implemented as part of the interaction infrastructure 102 discussed in FIG. 102. One or more data users 3102 can communicate with a data storage system 3102. [col 91 ln 42-44] Examples of document-oriented data stores include Elasticsearch provided by Elasticsearch BV… The Elasticsearch data store, with efficient search capabilities, may be 


Examiner Note: The label applied to the data, whether mainframe-formatted or excel-formatted, is considered nonfunctional descriptive information. Replacing the claimed label with a label not claimed, such as searchable data, would have been a prima facie substitution of labels. The claimed result would have been the same. MPEP 2144.

Lacoss-Arnold does not explicitly teach the following limitations, however Eadon teaches:


separate [a first set of data from the source of real-time financial data] into a plurality of first entries and a plurality of child entries, 

(Eadon - [col 2 ln 58-66] partitioning a child table at creation time based, at least in part, on the partitioning of a parent table. The child may be related to the parent by a referential constraint. Thus, example systems and methods Support reference partitioning a child table based on the partitioning scheme of a parent table referenced by a referential constraint...if a parent table is range partitioned, then a child table can 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Lacoss-Arnold with Eadon in order to create reference partitioned tables between parent and child tables which are dependent on a referential constraint to allow large database tables and indexes to be decomposed into smaller, more manageable pieces [Eadon – col 1 ln 32-34 & col 2 ln 58-64].



 Lacoss-Arnold does not explicitly teach the following limitations, however Weissman teaches:


an enrichment module configured to enrich the first set of data by modifying a data structure of at least one [first] entry of the first set of data to include the one or more fields indicative of [anomalous transactions] of a second entry of the second set of data having a second key field value corresponding to the [first] key field value of the at least one [first] entry to form enriched data; 

(Weissman – [0023] The join operation may combine, at the application tier, fields from two different tables or other data structures in storage devices 119 using values common to each. In one embodiment, a third table (e.g., a join table) may be created ephemerally where the combined fields are stored for later use. In one embodiment, the join table is created in the application tier and stored temporarily (e.g., in memory), since the NoSQL database may not support join operations directly. [0045] Data store 550 may include, for example, live transaction data 552, historical transaction data 554, demand forecast data 556, lost business data 558 and/or other information. [0061] Join module 720 may insert a deferred pointer (also referred to as a “DimWrapper') into the fields in the join data structure 758 associated with the pointer. In response to receiving the data object value from the first level parent data structure 754, join module 720 may copy the data object value into a field in join data structure 758 associated with the pointer.)

Examiner Note:  The modifying step is adding a field from a second table to a first table with a matching field value in the first table.  The creation of the third table modifies the 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Lacoss-Arnold with Weissman in order to minimize the number of data access operations to higher level data structures in the NoSQL database, improving computer performance using a breadth-first join module to combine fields from different tables or data structures using values common to each [Weissman – 0017, 0023].


Claim 12. 


Lacoss-Arnold in combination with the references taught in Claim 11 teach those respective limitations.  Lacoss-Arnold does not explicitly teach the following limitations, however Sahu further teaches:


wherein the ingestion module configured to translate the first set of data from the source of real-time financial data into mainframe-formatted data for ingestion in the search database is the same as the ingestion module configured to translate the second set of data from the source of static financial data into mainframe-formatted data for ingestion in the search database.  


(Sahu – [col 30 ln 6-13] The communications server(s) 242 may be communicatively
coupled to one or more information handling engines 243 that may provide functionality when executed by one or more servers to provide enhanced service handling features described herein. In some embodiments, one or more of the engines 243 and/or other modules may be servers communicating with other server(s) of the interaction infrastructure 102… Any one or combination of the various servers may run on common or separate computers.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Lacoss-Arnold with Sahu in order to streamline business information searching, obtaining, managing, and sharing and to provider greater availability and quality of tailored service offerings to consumers [Sahu – col 1 ln 29-32].



Claim 13. 

Rejected using the same rationale as Claim 2.

Claim 14. 

Rejected using the same rationale as Claim 3.


Claim 19. 

Rejected using the same rationale as Claim 8.


Claims 4-7, 9, 15-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoss-Arnold (US 20170083985) in view of Sahu (US 9256761), and further in view of Eadon (US 7870174), and further in view of Weissman (US 20140337064), and further in view of Schueren (US 20150088753).


Claim 4. 

Lacoss-Arnold in combination with the references taught in Claim 1 teach those respective limitations.  Lacoss-Arnold further teaches:


wherein mapping indicators of anomalous transactions to the enriched data further comprises 

(Lacoss-Arnold – [0040, 0061-0062, 0064, 0070])


Lacoss-Arnold does not explicitly teach the following limitations, however Schueren teaches:


detecting misuse of a gift card to protect an owner of the gift card.  

(Schueren - [0038] The transaction platform 109 may cause a de-activation of the redemption transaction, the reload transaction, or a combination thereof from the MSISDN wallet of the at least one user sending the virtual gift card. [0078] when a card is linked to the wallet, a new short card number with four security digits may be created, resulting in a new corresponding bar code generated for this card and the wallet only. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Lacoss-Arnold with Schueren in order to provide a virtual gift card system that links one or more virtual gift cards to the wallet database associated with the unique identifier of at least one mobile device to identify potential anomalies related to transactions [Schueren – 0025, 0086].


Claim 5. 

Lacoss-Arnold in combination with the references taught in Claim 1 teach those respective limitations.  Lacoss-Arnold further teaches:


wherein the fields indicative of anomalous transactions include 

(Lacoss-Arnold – [0040, 0043, 0061-0062, 0064, 0070])


Lacoss-Arnold does not explicitly teach the following limitations, however Schueren teaches:

gift card activity dates.  

(Schueren – [0062] the information associated with virtual gift card includes card
balance information, card transaction information, date, time and place of transaction, etc. [0086] the system operates a reconciliation process at the end of every accounting day. This daily reconciliation consists of comparing past day's transaction records of the database, and the POS terminals in order to identify the potential anomalies that may have occurred.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Lacoss-Arnold with Schueren in order to provide a virtual gift card system that links one or more virtual gift cards to the wallet database associated with the unique 


Claim 6. 


Lacoss-Arnold in combination with the references taught in Claim 1 teach those respective limitations.  Lacoss-Arnold further teaches:
 

wherein the fields indicative of anomalous transactions include 


(Lacoss-Arnold – [0040, 0043, 0061-0062, 0064, 0070])

Lacoss-Arnold does not explicitly teach the following limitations, however Schueren teaches:

a number of gift card account balance checks.  

(Schueren – [0038] the transaction platform 109 may cause a presentation of the

point-of-sale transaction, or a combination thereof to refresh the application of the mobile device. In one scenario, if the transaction platform 109 approves the activation, or a reload or a redemption of a virtual gift card, the balance and status of the virtual gift card immediately changes. The wallet database is updated at the first refresh following the transaction. [0086] the system operates a reconciliation process at the end of every accounting day. This daily reconciliation consists of comparing past day's transaction records of the database, and the POS terminals in order to identify the potential anomalies that may have occurred. [0092] the mobile application may prompt the user to refresh the list for gift cards and their balance upon determination that the user has previously used virtual gift cards)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Lacoss-Arnold with Schueren in order to provide a virtual gift card system that links one or more virtual gift cards to the wallet database associated with the unique identifier of at least one mobile device to identify potential anomalies related to transactions [Schueren – 0025, 0086].


Claim 7. 

Lacoss-Arnold in combination with the references taught in Claim 1 teach those respective limitations.  Lacoss-Arnold further teaches:


wherein the fields indicative of anomalous transactions include 

(Lacoss-Arnold – [0040, 0043, 0061-0062, 0064, 0070])

Lacoss-Arnold does not explicitly teach the following limitations, however Schueren teaches:

at least one location of gift card use.  

(Schueren – [0029] the mobile device application may provide on demand a screen display of the balance of the virtual gift card, card detail, card transaction with amount, time and location where the money has been spent, and a bar code for transactions at a POS terminal, or a combination thereof. [0086] the system operates a reconciliation process at the end of every accounting day. This daily reconciliation consists of comparing past day's transaction records of the database, and the POS terminals in order to identify the potential anomalies that may have occurred.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Lacoss-Arnold with Schueren in order to provide a virtual gift card system that links one or more virtual gift cards to the wallet database associated with the unique identifier of at least one mobile device to identify potential anomalies related to transactions [Schueren – 0025, 0086].





Claim 9. 


Lacoss-Arnold in combination with the references taught in Claim 8 teach those respective limitations.  Lacoss-Arnold further teaches:


wherein the fields indicative of anomalous transactions further include 

(Lacoss-Arnold – [0040, 0043, 0061-0062, 0064, 0070])


Lacoss-Arnold does not explicitly teach the following limitations, however Schueren teaches:

a gift card balance.  

(Schueren – [0038] In one scenario, the virtual gift card information includes balance information, transaction information, temporal information, contextual information, or a combination thereof. [0086] the system operates a reconciliation process at the end of every accounting day. This daily reconciliation consists of comparing past day's transaction records of the database, and the POS terminals in order to identify the potential anomalies that may have occurred.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Lacoss-Arnold with Schueren in order to provide a virtual gift card system that links one or more virtual gift cards to the wallet database associated with the unique identifier of at least one mobile device to identify potential anomalies related to transactions [Schueren – 0025, 0086].

Claim 15. 



Claim 16. 

Rejected using the same rationale as Claim 5.

Claim 17. 

Rejected using the same rationale as Claim 6.



Claim 18. 

Rejected using the same rationale as Claim 7.

Claim 20. 

Rejected using the same rationale as Claim 9.



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Agbaria (US 20130311518) provides methods and mechanisms to efficiently, accurately, and/or automatically support linked fields in tables and/or databases to prevent substantial overhead problems--especially when a significant number of fields are involved.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695